Case 9:19-cv-81160-RS Document 134-2 Entered on FLSD Docket 02/06/2020 Page 1 of 2




                         EXHIBIT B
      Case 9:19-cv-81160-RS Document 134-2 Entered on FLSD Docket 02/06/2020 Page 2 of 2


From:                                 Justin B. Levine <Justin.Levine@csklegal.com>
Sent:                                 Wednesday, January 15, 2020 4:18 PM
To:                                   Stebbins Bina, Jessica (CC); mgoldberg@lashgoldberg.com;
                                      epincow@lashgoldberg.com; Victorson, Holly (DC); Egger, Jeremiah (DC); Korban,
                                      Chloe (CC)
Cc:                                   Nightingale Dawson, Elana (DC); brett.govett@nortonrosefulbright.com; Jonathan Vine;
                                      Lizza C. Constantine; jackie.baker@nortonrosefulbright.com;
                                      robert.greeson@nortonrosefulbright.com; Patricia M. Martel
Subject:                              Apple v. Corellium - MTC

Follow Up Flag:                       Follow up
Flag Status:                          Flagged


Counsel,

We are writing regarding the 30-days to file Corellium’s discovery motions to compel. In an abundance of caution, and
per the option provided by Local Rule 26.1(g)(1), we would like to extend the 1/18/2020 deadline 7 days to
1/25/2020. Jan. 25th is a Saturday so that would make the deadline Jan. 27 (a Monday). We do not believe we will be
using all of this time, but again, in an abundance of caution. Please advise if Apple has an objection.

Best Regards,




                                                         Justin B. Levine
                                                         Partner
                                                         Tel: 561-612-3459 | Fax: 561-683-8977
                                                         Justin.Levine@csklegal.com

                                                         Cole, Scott, & Kissane P.A.
             The Florida Law Firm                        222 Lakeview Avenue, Suite 120
                                                         West Palm Beach, Florida 33401
           www.csklegal.com




Confidentiality Notice: This communication is covered by the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-
2521. It is legally privileged (including attachments) and is intended only for the use of the individual(s) or entity(ies) to which
it is addressed. It may contain information that is confidential, proprietary, privileged, and/or exempt from disclosure under
applicable law. Any review, retransmission, dissemination or other use of, or taking of any action in reliance upon this
information by persons or entities other than the intended recipient is strictly prohibited. If you have received this
communication in error, please notify us so that we may take the appropriate action and avoid troubling you further. If you
are not the intended recipient(s), please destroy this message, and any attachments, and notify the sender by return e-mail.
Thank you for your cooperation.
                                                                   1
